Exhibit 10.2

 

Manugistics Group, Inc.

Description of Supplemental Retention Program

 

Following is a description of the Company’s supplemental retention program (the
“Supplemental Retention Program”) for certain executive officers and employees
of the Company.  The Supplemental Retention Program consists of a cash payment,
a grant of shares of restricted stock pursuant to the Amended and Restated 1998
Stock Option Plan of the Company (the “1998 Plan”) and/or a grant of stock
options pursuant to the 1998 Plan.  Stock options and shares of restricted stock
granted under the Supplemental Retention Program become fully vested, and any
cash payments will be made, upon the earliest to occur of the following:  (i)
the employee’s involuntary termination of employment by the Company without
“cause” or the employee’s resignation for “good reason”; (ii) a “change in
control”; or (iii) one year from the date of grant.

 

Under the Supplemental Retention Program, a total of $130,000 in cash will be
paid to certain executive officers and a total of 300,000 shares of restricted
stock and 915,000 stock options were granted to certain executive officers and
employees.  The cash payments and grant of restricted stock and stock options to
the executive officers under the Supplemental Retention Plan are as follows:

 

Name

 

Shares of
Restricted Stock

 

Stock Options

 

Cash Payment

 

Edward Daihl

 

25,000

 

50,000

 

 

 

Kelly Davis-Stoudt

 

20,000

 

75,000

 

$

50,000

 

Jeffrey Kissling

 

30,000

 

75,000

 

 

 

Ronald Kubera

 

30,000

 

50,000

 

 

 

Lori Mitchell-Keller

 

25,000

 

50,000

 

 

 

Timothy T. Smith

 

35,000

 

100,000

 

$

80,000

 

 

“Cause” means the individual: (i) commits a material breach of his or her
obligations or agreements with respect to the Company; (ii) commits an act of
fraud, material dishonesty, or gross negligence with respect to the Company or
otherwise act with willful disregard for the Company’s best interests; (iii)
fails or refuses to perform any duties delegated to him or her that are
consistent with the duties of similarly-situated executives or are otherwise
required; (iv) seizes a corporate opportunity for himself or herself instead of
offering such opportunity to the Company if it is within the scope of the
Company’s or its subsidiaries’ or parent’s business; or (v) is convicted of or
pleads guilty or no contest to a felony (or to a felony charge reduced to
misdemeanor), or, with respect to his or her employment, to any misdemeanor
(other than a traffic violation) or, with respect to his or her employment,
knowingly violate any federal or state securities or tax laws.

 

“Good reason” means (i) the Company reduces the individual’s base salary without
his or her consent; or (ii) the Company assigns the individual duties materially
inconsistent with, or substantially diminishes, his or her status or
responsibilities without his or her consent.

 

A “change in control” means the occurrence of any one or more of the following
events: (i) sale of all or substantially all of the assets of the Company to one
or more individuals, entities, or groups acting together; (ii) complete or
substantially complete dissolution or liquidation of the Company; (iii) a
person, entity, or group acquires or attains ownership of more than 50% of the
undiluted total voting power of the Company’s then-outstanding securities
eligible to vote to elect members of the Board of Directors (the “Board”)
(“Company Voting Securities”); (iv) completion of a merger, consolidation, or
reorganization of the Company with or into any other entity unless the holders
of the Company Voting Securities outstanding immediately before such completion,
together with any trustee or other fiduciary holding securities under a Company
benefit plan, retain control because they hold securities that represent
immediately after such merger or consolidation at least 50% of the combined
voting power of the then outstanding voting securities of either the Company or
the other surviving entity or its ultimate parent; (v) the individuals who
constitute the Board immediately before a proxy contest cease to constitute at
least a majority of the Board (excluding any Board seat that is vacant or
otherwise unoccupied) immediately following the proxy contest; or (vi) during
any two year period, the individuals who constitute the Board at the beginning
of the period (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board (excluding any Board seat that is vacant or
otherwise unoccupied), provided that any individuals that a majority of
Incumbent Directors approve for service on the Board are treated as Incumbent
Directors.

 

 

--------------------------------------------------------------------------------